UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7996


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERICKSON DOMINGUEZ-GONZALEZ, a/k/a Domingues A. Trinidad,
a/k/a Christian Enrique Torres-Torres, a/k/a Mexico,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:08-cr-00365-BR-3)


Submitted:   May 26, 2016                     Decided:   May 31, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Erickson Dominguez-Gonzalez, Appellant Pro Se.         Eric David
Goulian, Jonathan Philip Holbrook, Seth Morgan Wood, OFFICE OF THE
UNITED STATES ATTORNEY, Stephen Aubrey West, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Erickson   Dominguez-Gonzalez   appeals   the   district   court’s

order denying relief on his 18 U.S.C. § 3582(c)(2) (2012) motion.

We have reviewed the record and conclude that the district court

did not abuse its discretion in denying Dominguez-Gonzalez a

sentence reduction on public safety grounds.    See United States v.

Smalls, 720 F.3d 193, 195 (4th Cir. 2013) (stating standard).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                AFFIRMED




                                 2